                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


JOHNNY BLASH,

       Plaintiff,

v.
                                                       CIVIL ACTION NO.
CITY OF HAWKINSVILLE AND
                                                        5:17-cv-00380-TES
PULASKI COUNTY, GEORGIA
SHERIFF’S OFFICE; HAWKINSVILLE-
PULASKI COUNTY, GEORGIA; BILLY
W. CAPE; and DANNY BRANNEN;

       Defendants.


                                          ORDER



       In the midst of culling through the voluminous materials related to Defendants’

Motion for Summary Judgment [Doc. 64], the Court discovered that “Billy Cape is now

deceased.” [Doc. 73-1 at p. 6]. Prior to this single sentence, neither party had informed

the Court of Sheriff Cape’s death.

       In this lawsuit, the sole claim against Defendant Cape is a claim for race

discrimination, in his individual capacity, under § 1981. See Blash v. City of Hawkinsville,

No. 5:17-cv-00380-TES, 2018 WL 3150346 (M.D. Ga. June 27, 2018). The Court realizes

that Plaintiff has filed a Motion for Reconsideration [Doc. 76] of that decision, and this

Order is not intended to give any inclination as to the Court’s forthcoming decision on

that motion.
       “[Individual]-capacity suits” like the one asserted against Defendant Cape here

“seek to impose personal liability upon a government official for actions he takes under

color of state law” and any award of damages against this official in his individual

capacity “can be executed only against the official’s personal assets.” Halliburton v.

Liberty Cty. Sch. Dist., No. CV414-179, 2019 WL 3294190, at *8 (S.D. Ga. July 22, 2019)

(quoting Kentucky v. Graham, 473 U.S. 159, 165 (1985)). “Should the official die pending

final resolution of a[n] [individual]-capacity action, [a] plaintiff would have to pursue

his action against the decedent’s estate.” Graham, 473 U.S. at 166 n.11.

       Despite the informal mention of Defendant Cape’s death in the record before the

Court, neither party has made any attempt to comply with Federal Rule of Civil

Procedure 25, which provides:

       If a party dies and the claim is not extinguished, the court may order
       substitution of the proper party. A motion for substitution may be made by
       any party or by the decedent’s successor or representative. If the motion is
       not made within 90 days after service of a statement noting the death, the
       action by or against the decedent must be dismissed.

Fed. R. Civ. P. 25(a)(1). However, in order trigger the 90-day period, two steps must be

taken: (1) “a party must formally suggest the death on the record” and (2) “the party

that filed the suggestion must serve nonparty successors or representatives of the

decedent with the suggestion of death, consistent with Federal Rule of Civil Procedure

4.” Halliburton, 2019 WL 3294190, at *8; see also McGuinnes v. Novartis Pharm. Corp., 289




                                             2
F.R.D. 360, 362 (M.D. Fla. Feb. 4, 2013) (citing Escareno v. Carl Nolte Sohne GmbH & Co.,

77 F.3d 407, 411 (11th Cir. 1996)).

       The parties must take the proper steps pursuant to Federal Rule of Civil

Procedure 25 to effectuate substitution. However, the Court advises the parties that it

will not tolerate a lengthy delay in either the service of the suggestion of death or the

filing of a motion for substitution. Should the parties unreasonably delay in complying

with Rule 25, the Court will dismiss the claim against Defendant Cape.

       SO ORDERED, this 7th day of August, 2019.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             3
